10-5274-cr
United States v. Confredo
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 6th day of February, two thousand twelve.

PRESENT: RALPH K. WINTER,
         REENA RAGGI,
         DENNY CHIN,
                   Circuit Judges.

----------------------------------------------------------------------
UNITED STATES OF AMERICA,
                                 Appellee,

                            v.                                           No. 10-5274-cr

GARY J. CONFREDO,
                                 Defendant-Appellant.
----------------------------------------------------------------------

APPEARING FOR APPELLANT:                          JAMES H. FELDMAN, JR., Esq., Ardmore,
                                                  Pennsylvania.

APPEARING FOR APPELLEE:                           ROBIN W. MOREY (Katherine Polk Failla, on
                                                  the brief) Assistant United States Attorneys, for
                                                  Preet Bharara, United States Attorney for the
                                                  Southern District of New York, New York, New
                                                  York.


                                                     1
       Appeal from an order of the United States District Court for the Southern District of

New York (Leonard B. Sand, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order entered on December 20, 2010, is AFFIRMED.

       Gary J. Confredo, who was sentenced to 205 months’ imprisonment for bank fraud

and related crimes, appeals from the denial of resentencing on remand following our decision

in United States v. Confredo, 528 F.3d 143 (2d Cir. 2008). Confredo contends that the

district court erred in (1) denying his request for an expert under 18 U.S.C. § 3006A(e)(1),

(2) finding him not to have carried his burden to show an intended loss less than $20 million,

and (3) concluding that the scope of its remand authority did not permit resentencing based

on rehabilitation.

       In order to discuss these arguments, we first observe that, in remanding this case to

the district court, we neither vacated the challenged 205-month sentence nor ordered

resentencing. Rather, we remanded “for reconsideration of the sentence” in light of our

decision to adopt the Third Circuit’s “sensible approach” to determining intended loss for

purposes of Guidelines calculation. Id. at 152, 156 (citing United States v. Geevers, 226
F.3d 186, 193–94 (3d Cir. 2000), in remanding “to afford Judge Sand an opportunity to

reconsider the intended loss in accordance with this opinion”). That approach contemplates

two possible steps. At the first step, “[t]he district court may presume that the defendant

intended the victims to lose the entire face value of [a fraudulently procured loan]


                                              2
instrument.” Id. at 152. At the second step, the defendant is afforded an opportunity to

“rebut the presumption by producing ‘evidence to demonstrate that he actually intended’ to

cause a lesser loss.” Id. (quoting Geevers, 226 F.3d at 193–94). In this case, the district

court’s Guidelines calculation had been based on the permitted presumption of a face value

loss in excess of $20 million. Excusing defendant’s possible forfeiture of any challenge to

this calculation, we directed the district court, on remand, to “determine the extent, if any,

to which Confredo has proven a subjective intent to cause a loss of less than the aggregate

amount of the loans.” Id.

       The district court clearly understood the import of that direction. If Confredo carried

his burden to demonstrate a lesser intended loss, there would have been a procedural error

in the calculation of his Guidelines range requiring resentencing. See id. at 150 (observing

that “any error in making the initial calculation of the applicable guideline range will

normally undermine the validity of the resulting sentence, especially in a case like

Confredo’s where the non-Guidelines sentence is calculated precisely with reference to what

a Guidelines sentence would have been”). But if Confredo failed to carry his burden, it

meant not only that there was no Guidelines error, but also that any possible error in failing

to afford Confredo an opportunity to rebut the loss presumption at the initial sentencing was

necessarily harmless. See generally United States v. Crosby, 397 F.3d 103, 117 (2d Cir.

2005) (remanding for district court to indicate whether it would impose different sentence

under advisory Guidelines, with affirmative answer requiring resentencing and negative


                                              3
answer indicating that error in treating Guidelines as mandatory was harmless). With this

clarification of the remand order, we address Confredo’s arguments.

1.     Expert Witness

       We review the district court’s denial of Confredo’s request for public funds to hire an

expert on bank lending practices for abuse of discretion, see United States v. Sanchez, 912
F.2d 18, 21–23 (2d Cir. 1990), and we identify none here. As the district court reasonably

observed, the proposed expert might be competent to provide statistical information as to the

frequency with which truthful loan applications were rejected—a matter not disputed by the

government—but such evidence would have had little relevance to the court’s assessment

of Confredo’s intent with respect to losses resulting from loan applications fabricated to

satisfy lender criteria. No different conclusion is compelled by Confredo’s argument on

appeal that he expected a significant number of fabricated applications to be denied in light

of changing loan criteria and the applicants’ lack of prior business credit history. Nothing

in the record demonstrates the proposed expert’s competence to testify to such matters in the

context of fraudulent applications. In sum, the district court reasonably concluded that

Confredo failed to show that an expert was “necessary for adequate representation.” 18

U.S.C. § 3006A(e)(1).

2.     Intended Loss

       After reviewing supplemental written submissions and conducting a hearing at which

Confredo testified, the district court filed a detailed opinion finding that Confredo had failed


                                               4
to prove that he intended a loss less than the face value of his fraudulent loan applications.

See United States v. Confredo, 759 F. Supp. 2d 347, 350–54 (S.D.N.Y. 2010). We review

the factual findings underlying this determination only for clear error, see United States v.

Ravelo, 370 F.3d 266, 269 (2d Cir. 2004), according particularly strong deference to the

district court’s adverse assessment of Confredo’s credibility, see United States v. Iodice, 525
F.3d 179, 185 (2d Cir. 2008). Confredo fails to establish clear error.

       While our prior decision stated that a defendant might carry his rebuttal burden by

showing that he expected a certain number of his applications to be rejected, see United

States v. Confredo, 528 F.3d at 152, implicit in that statement was an assumption that the

showing would be made by credible evidence. Here, the district court explained that

Confredo’s professed rejection expectations were not credible in light of his own

contradictory statements and actions. See United States v. Confredo, 759 F. Supp. 2d at 352.

Insofar as Confredo takes issue with some of the testimonial inconsistencies identified by

the district court regarding his purported strategy of inflating loan applications expecting

lesser amounts to be approved, we identify no clear error in the weight the district court

accorded the evidence. In any event, Confredo cannot refute the district court’s observation

that his testimony on this matter was self-serving and uncorroborated. Id. at 352-53. Nor

can Confredo ascribe the lack of corroboration to the rejection of his expert witness

application as such an expert would not have been competent to testify that Confredo had,

in fact, inflated the loan requests.


                                              5
       Identifying no error in the district court’s finding that Confredo failed to carry his

burden to show an intended loss less than the face value of the loan applications, we further

conclude that the district court correctly concluded that no procedural error infected his

challenged sentence so as to require resentencing.

3.     Rehabilitation

       Because we did not order resentencing on remand and because the district court’s

findings as to intended loss identified no error requiring resentencing, Confredo’s argument

for resentencing based on post-sentencing rehabilitation fails on the merits. See United

States v. Ferrell, 485 F.3d 687, 688-89 (2d Cir. 2007) (rejecting consideration of post-

sentencing rehabilitation in absence of threshold determination that resentencing was

warranted on other grounds). That conclusion accords with Pepper v. United States, 131 S.

Ct. 1229 (2011), which held that a district court may consider evidence of post-sentence

rehabilitation “when resentencing petitioner after his initial sentence had been set aside on

appeal.”   Id. at 1236.    The remand orders in that case were “general remands for

resentencing, which did not place any limitations on the discretion of the newly assigned

district court judge in resentencing.” Id. at 1239 (internal quotation marks and alterations

omitted). The Supreme Court specifically noted that its decision did not “preclude courts of

appeals from issuing limited remand orders, in appropriate cases, that may render evidence

of post-sentencing rehabilitation irrelevant in light of the narrow purposes of the remand

proceeding.” Id. at 1249 n.17. That is this case. Our remand order was limited to affording


                                             6
the district court an opportunity to reconsider loss in light of our clarification of applicable

law in order to determine if there had been a Guidelines calculation error warranting

resentencing. No such error having been identified on remand, no resentencing was required.

Thus, the district court correctly concluded that any evidence of post-sentencing

rehabilitation is irrelevant.

       The order of the district court denying resentencing is therefore AFFIRMED.

                                    FOR THE COURT:
                                    CATHERINE O’HAGAN WOLFE, Clerk of Court




                                               7